Exhibit 10.2

 

Auxilium Pharmaceuticals, Inc.
640 Lee Road
Chesterbrook, PA 19087

 

October 8, 2014

 

VIA FACSIMILE AND COURIER

 

QLT Inc.
887 Great Northern Way, Suite 250
Vancouver, BC V5T 4T5
Canada
Attn: Dori Assaly
Facsimile No.: (604) 873-0816
E-mail: dassaly@qltinc.com

 

Re:                             Notice of Termination

 

Dear Dori:

 

Reference is made to the Agreement and Plan of Merger, dated as of June 25, 2014
(the “Merger Agreement”), by and among Auxilium Pharmaceuticals, Inc.
(“Auxilium”), QLT Inc. (“QLT”), QLT Holding Corp. and QLT Acquisition Corp, and
the transaction contemplated thereby (the “Merger”).  Capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Merger
Agreement.

 

Pursuant to the Merger Agreement, Auxilium hereby gives notice to QLT that
Auxilium has received a proposal from Endo International plc (“Endo”) that Endo
acquire 100% of Auxilium’s issued and outstanding shares of common stock
pursuant to a merger in which Auxilium stockholders will receive, in respect of
each share of Auxilium common stock, at the election of such share of Auxilium
common stock (i) $33.25 in cash, (ii) 0.4880 of a share of Endo common stock or
(iii) $16.625 in cash and 0.244 of a share of Endo common stock, in the case of
clauses (i) and (ii), subject to certain pro-rations (the “Endo Proposal”).

 

The Auxilium Board of Directors (the “Board”) has determined in good faith,
after consultation with its financial advisors and outside legal counsel, that
the Endo Proposal constitutes an Auxilium Superior Proposal and that a failure
to accept the Endo Proposal and terminate the Merger Agreement would be
reasonably likely to be inconsistent with the Board’s fiduciary duties to
Auxilium stockholders under applicable Laws.  Accordingly, Auxilium hereby
exercises its right to terminate the Merger Agreement pursuant to
Section 7.1(c)(ii) thereof, effective immediately.

 

In accordance with Section 7.2(c)(i) of the Merger Agreement, the Auxilium
Termination Fee is concurrently being sent to QLT by wire transfer to the
account previously provided to us by your counsel.  In addition, in accordance
with Section 5.14 of the Merger

 

--------------------------------------------------------------------------------


 

Agreement, an amount of $US 49,567.62 (the “Cost Reimbursement”), representing
all reasonable out-of-pocket expenses, fees and expenses incurred by QLT and QLT
Subsidiaries in connection with the Pre-Acquisition Reorganization, is being
sent to QLT by wire transfer to the same account.

 

Pursuant to the Non-Disclosure Agreement, Auxilium hereby requests that QLT and
its Representatives promptly return to Auxilium, or destroy and confirm such
destruction in writing, all Confidential Material and Notes (as such terms are
defined in the Non-Disclosure Agreement).

 

By countersigning below, QLT hereby requests that Auxilium and its
Representatives promptly return to QLT, or destroy and confirm such destruction
in writing, all Confidential Material and Notes (as such terms are defined in
the Non-Disclosure Agreement).

 

By countersigning below, QLT hereby acknowledges and agrees, on behalf of itself
and its Affiliates, that, following and subject to the receipt by QLT of the
Auxilium Termination Fee and the Cost Reimbursement, neither Auxilium nor any of
its Affiliates shall have any further obligations whatsoever, directly or
indirectly, in contract, at law or in equity arising under, relating to or
resulting from the Merger Agreement or any transaction contemplated by the
Merger Agreement.

 

Auxilium hereby acknowledges and agrees, on behalf of itself and its
Affiliates,  that, effective upon QLT’s execution and delivery of this Notice of
Termination to Auxilium, neither QLT nor any of its Affiliates shall have any
further obligations whatsoever, directly or indirectly, in contract, at law or
in equity arising under, relating to or resulting from the Merger Agreement or
any transaction contemplated by the Merger Agreement.  Notwithstanding anything
to the contrary in this paragraph or the prior paragraph, the Non-Disclosure
Agreement shall remain in full force and effect in accordance with its terms.

 

In accordance with Section 9.1 of the Merger Agreement, this Notice of
Termination shall be effective upon delivery; provided, however, that the
immediately preceding three paragraphs shall become effective at the time QLT
delivers an executed countersigned copy of this Notice of Termination to
Auxilium.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

/s/ Andrew I. Koven

 

Andrew I. Koven

 

Chief Administrative Officer, General Counsel and Secretary

 

Auxilium Pharmaceuticals, Inc.

 

AGREED AND ACCEPTED,
THIS      DAY OF OCTOBER 2014

 

QLT INC.

 

 

/s/ Sukhi Jagpal

 

Name: Sukhi Jagpal

 

Title: Chief Financial Officer

 

 

cc:                                McCullough O’Connor Irwin LLP

Suite 2600, Oceanic Plaza

1066 West Hastings Street

Vancouver, BC V6E 3X1

Attention:  Mia Bacic

James Beeby

Facsimile No.: (604) 687-7099

E-mail: mbacic@moisolicitors.com

jbeeby@moisolicitors.com

 

Nutter McClennen & Fish, LLP

155 Seaport Boulevard

Boston, MA 02210

Attention: James E. Dawson, Esq.

Facsimile No.: (617) 310-9632

E-mail: jdawson@nutter.com

 

3

--------------------------------------------------------------------------------